 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7   CARLA FOLK,

 8                             Plaintiff,                  CASE NO. 3:19-cv-05951-BAT

            v.                                             ORDER GRANTING APPLICATION
 9
                                                           TO PROCEED IN FORMA PAUPERIS
10   COMMISSIONER OF SOCIAL SECURITY,

11                             Defendant.

12          The Court GRANTS plaintiff’s in forma pauperis application, Dkt. 1, and ORDERS:
13   Plaintiff shall be issued summonses. Plaintiff is responsible for serving the complaint and
14   summonses, and must file proof of service as required by Rule 4 of the Federal Rules of Civil
15   Procedure. Plaintiff may effectuate service electronically as detailed in Amended General Order
16   04-15 and General Order 05-15, by sending a copy of the summonses and complaint, along with
17   plaintiff’s identifying information, by email to USAWAW.SSAClerk@usdoj.gov.
18          DATED this 7th day of October, 2019.
19

20                                                        A
                                                          BRIAN A. TSUCHIDA
21                                                        Chief United States Magistrate Judge

22

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
